DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed January 20, 2022 has been entered.  Claims 1, 3-6, 9, 16 and 18 are currently amended.  Claim 20 is new.  Claim 14 has been canceled.  Claim 15 remains withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 3, the claims recite “the second polyethylene has a density of 932 to 948 kg/m3”.  The claim contains subject matter which was not described in the 3. The original disclosure only provides support for an upper limit for LDPE of 940 kg/m3 (page 5, lines 8-9 of the specification as filed; claim 6).  The specification provides support for an upper limit for LLDPE of 948 kg/m3, but the claim is not limited to LLDPE.  The rejection can be overcome by pointing to the location in the specification where support for the full scope of the limitation may be found or by amending the limitation in a manner supported by the original disclosure.
Additionally, claims 1, 9 and 20 recite “the obtained biaxially oriented pipe has an outer diameter of at least 60 mm and a wall thickness of at least 5.5 mm”. The claim contains subject matter which was not described in the specification in such a way as to demonstrate possession of the claimed invention.  The original disclosure does not provide support for all outer diameter thicknesses greater than 60 mm or for all wall thicknesses greater than 5.5 mm.  Page 9, lines 5-12 of the specification provides upper limits for both the outer diameter and the wall thickness.  There is no disclosure of unbounded upper limits.  It is noted that the recited values do find support in similar application 16/494,461.  However, the instant application does not disclose these ranges. The rejection can be overcome by pointing to the location in the specification where support for the full scope of the limitations may be found or by amending the limitations in a manner supported by the original disclosure.
Claim 20 recites the polyethylene is “uncrosslinked”.  This is understood to be a negative limitation in the claim.  However, the negative limitation does not have basis in the original disclosure.  The specification does not mention or discuss crosslinking of the material at all or that the material is uncrosslinked. The specification is silent on the matter of crosslinking or not crosslinking.  As set forth in MPEP 2173.05(i):, “[t]he mere absence of a positive recitation is not basis for an exclusion.” As such, because the specification is silent on the matter of crosslinking or not crosslinking, the negative limitation is not supported by the specification as required 
Additionally, as to claim 20, the claim recites a ratio of “2 to 3”.  In a literal interpretation of the recitation, the limitation contains subject matter which was not described in the specification in such a way as to demonstrate possession of the claimed invention. Since ratios are sometimes expressed with the word “to” (i.e. the “to” is used as a synonym for “:”), a literal interpretation of the limitation is that the ratio of HDPE:Second polymer ratio is 2:3 (i.e. 2 parts by weight HDPE to 3 parts by weight second polyethylene).  As set forth below in the section 112b rejection, an alternative understanding of the scope of the limitation which is supported by the original disclosure and a requirement for correction and clarification is set forth   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claim 20, the claim recites “the weight ratio of HDPE to the second polyethylene in the polyethylene composition is 2 to 3”.  The limiting effect of the recitation is unclear.  With “2 to 3” it is not clear whether this intends to convey a ratio of 2:3 or whether this intends to convey a ratio of 2:1 – 3:1. For example, claim 19 and paragraph [0047] of the published application make clear that there is more HDPE in the composition than the second polymer and that the range of the ratio HDPE:Second polymer is 2:1 – 3:1.  However, since ratios are sometimes expressed with the word “to” it is not clear if the instant language intends for the HDPE:Second polymer ratio to be 2:3 (i.e. 2 parts by weight HDPE to 3 parts by weight second polymer).  There does not appear to be support for this interpretation in the specification, but it appears to be a very literal interpretation of the scope.  For the purposes of examination, the ratio is understood to have the same scope as the ratio set forth in claim 19. Appropriate correction (e.g. amend the expression to match the format of claim 19 and paragraph [0047] of the published application) and clarification is required.  Claim 3 is rejected as a dependent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 5,338,589) in view of either one of Ek et al. (US 6,325,959) or Gray et al. (WO 93/19924) and further in view of Suchao-In et al. (US 2019/0359741), Wang (US 2017/0166333) and/or Wang et al. (US 2015/0259519).
Regarding claim 9, Bohm et al. teach and suggest a process for producing a pipe from a polyethylene composition (Abstract; claim 9; Example 4) comprising forming a polyethylene composition into a tube/pipe wherein the polyethylene composition includes a bimodal high density polyethylene (HDPE) and a linear low density (LLDPE) or low density polyethylene (LDPE) (Abstract; col. 1, lines 18-42).  Bohm et al. do not teach stretching the pipe/tube in the axial direction and peripheral direction to obtain a biaxially oriented pipe as claimed or that the pipe has an outer diameter and wall thickness as claimed.
However, each of Ek et al. (Abstract; col. 1, line 60-col. 2, line 1; col. 7, lines 14-29; col. 8, lines 20-26; Example 1 – 63 mm outer diameter and a thickness of 12.3 mm) and Gray et al. (Abstract; page 1, line 1- page 3, line 29; page 4, line 4-page 6, line 31; page 10, lines 5-32; Examples 1-3; 2-10 axial orientation; 1.1-2.5 hoop orientation; 1-25 mm wall thickness; 30-500 mm outer diameter) teach analogous methods of producing polymeric pipes wherein the produced tube/pipe is stretched in the axial direction and the peripheral direction to biaxially orient the pipe in amounts that overlap the claimed range wherein the methods produce pipes with outer diameters and wall thicknesses that overlap the claimed ranges.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bohm et al. and either of the secondary references, for the purpose, as suggested by the references, 
Bohm et al. teach the low density/LLDPE polyethylene a melt flow index of 0.5 to 2.0 g/10 min (col. 2, lines 62-52). Bohm et al. teach the polyethylene composition has a melt flow index of 0.05 to 1.0 g/10 min (col. 1, lines 23-25).  Bohm et al. teach the HDPE is bimodal (Abstract) and has a melt flow index of 0.01 to 0.8, preferably 0.1 to 0.5 g/10 min (col. 1, lines 37-42). Bohm et al. teach the weight ratio of HDPE to the low density polyethylene is greater than 1 (col. 3, lines 25-27). 
Bohm et al. disclose the melt flow index values for the HDPE and the composition as calculated at 190°C and with a 2.16 kg weight.  Bohm et al. do not recite the values for melt flow index when performing the test at 190 °C with a 5 kg weight.  However, each of the secondary references (Suchao-In et al.: Table 2; Wang: paragraphs [0160]-[0164]; Wang et al.: Table 3) provide additional and analogous evidence that establish and suggest broad ranges of . 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 5,338,589) in view of either one of Ek et al. (US 6,325,959) or Gray et al. (WO 93/19924)
Regarding claim 20, Bohm et al. teach and suggest a process for producing a pipe from an uncrosslinked polyethylene composition (Abstract; claim 9; Example 4) comprising forming a polyethylene composition into a tube/pipe wherein the polyethylene composition includes a bimodal high density polyethylene (HDPE) and a linear low density (LLDPE) or low density polyethylene (LDPE) (Abstract; col. 1, lines 18-42).  Bohm et al. teach the weight ratio of HDPE to the low density polyethylene is greater than 1 and overlaps with 2-3 (col. 3, lines 25-27).
Bohm et al. do not teach stretching the pipe/tube in the axial direction and peripheral direction to obtain a biaxially oriented pipe as claimed or that the pipe has an outer diameter and wall thickness as claimed.
However, each of Ek et al. (Abstract; col. 1, line 60-col. 2, line 1; col. 7, lines 14-29; col. 8, lines 20-26; Example 1 – 63 mm outer diameter and a thickness of 12.3 mm) and Gray et al. (Abstract; page 1, line 1- page 3, line 29; page 4, line 4-page 6, line 31; page 10, lines 5-32; Examples 1-3; 2-10 axial orientation; 1.1-2.5 hoop orientation; 1-25 mm wall thickness; 30-500 mm outer diameter) teach analogous methods of producing polymeric pipes wherein the produced tube/pipe is stretched in the axial direction and the peripheral direction to biaxially 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Bohm et al. and either of the secondary references, for the purpose, as suggested by the references, of improving the physical properties of the pipe.  Bohm et al. disclose a pipe produced from a polyethylene composition.  The secondary references disclose that the properties of polymeric/polyethylene pipes can be improved by biaxially orienting them as claimed.  One having ordinary skill in the art would have been motivated to orient the pipe of Bohm et al. as suggested by the prior art to improve the properties and functionality of the pipe, as needed, for particular applications. Similarly, the secondary references make clear that polyethylene based pipes having diameters and wall thicknesses as claimed are known.  One having ordinary skill in the art would have found it prima facie obvious to have produced the pipe of Bohm et al. with an outer diameter and wall thickness as claimed, as suggested by the secondary references, for the purpose, as suggested by the references of producing pipes of a size known to be suitable for use in particular applications.  As one having ordinary skill in the art would recognize, the diameter and wall thickness of the pipe impact the amount of material that can be processed through the pipe (e.g. flow capacity is higher in larger pipes) and the pressures under which the pipe can be operated (e.g. a thicker wall allows for higher operating pressures) and the strength of the pipe (e.g. a thicker wall produces a stronger pipe).  

Response to Arguments
	Applicant’s arguments filed January 20, 2022 have been fully considered. The amendment to claim 1 has overcome the section 103 rejection based upon Bohm et al.  As such, the rejection has been withdrawn.  
As to claim 9, applicant argues that Bohm et al. do not teach the melt flow index/rate as claimed.  This argument is not persuasive.  As set forth above in the body of the rejection, the 
Bohm et al. teach the low density/LLDPE polyethylene a melt flow index of 0.5 to 2.0 g/10 min (col. 2, lines 62-52). Bohm et al. teach the polyethylene composition has a melt flow index of 0.05 to 1.0 g/10 min (col. 1, lines 23-25).  Bohm et al. teach the HDPE is bimodal (Abstract) and has a melt flow index of 0.01 to 0.8, preferably 0.1 to 0.5 g/10 min (col. 1, lines 37-42). Bohm et al. teach the weight ratio of HDPE to the low density polyethylene is greater than 1 (col. 3, lines 25-27). These values suggest a range that overlaps the claimed range.  For example, a composition that has a melt flow index of 0.05 g/10 min when tested at 2.16 kg would be expected to have a melt flow index within the claimed range wen tested at 5 kg.  This conclusion is further supported by the example presented by applicant in the arguments. Applicant tested Example 1 from Bohm which has HDPE with a MFI of 0.7 g/10 min and LLDPE with a MFI of 3.18 g/10 min and found the blend has a MFI of 1.3 g/ 10 min which is outside the upper limit of 1 g/10 min. The 0.7 HDPE of Example 1 has a MFI (190/2.16) of 0.23 which is considerably above the lower limit of 0.01 disclosed by Bohm et al.  Similarly, the 3.18 LLDPE has a 1.15 (190/2.16) MFI which is considerably above the lower limit of 0.5 disclosed by Bohm et al.  The example demonstrates that values which are near the middle of the ranges disclosed by Bohm et al. are quite close (1.3 vs 1) to being within the claimed range.  As such, the conclusion that the range of MFI disclosed by Bohm et al. overlaps the claimed range is still understood to be proper.   
As to claim 20, applicant argues that Ek discloses stretching crosslinked pipes and therefore the combination suggests crosslinking the polymer.  This argument is not persuasive. Bohm et al. is directed to producing a pipe from an uncrosslinked polyethylene composition.  Ek provides a teaching and suggestion to orient a polyethylene composition to improve product properties.  While Ek does orient a crosslinked composition, the combination suggests that orienting the pipe of Bohm et al. would be reasonably expected to improve the properties of the 
As to claim 20 and the Gray reference, applicant argues that one of skill in the art would not consider that the composition of Bohm could be used in the process of Gray because they would expect a decrease in the resistance to impact strength in the axial direction. This argument is not persuasive. The basic method and material of Bohm is the primary teaching of the rejection.  Gray is utilized to provide a teaching and suggestion to biaxially orient the pipe of Bohm in order to improve/modify properties of the pipe in a desired manner for particular applications.  The material of Gray is not relied upon explicitly.  However, Gray does teach that the method is applicable to polyethylene pipes and this supports utilizing the stretching process of Gray in the method and with the material of Bohm (page 2, lines 31-35: ethylene homopolymer or ethylene copolymer).
The examiner submits the claims would need to be further amended to overcome the rejections set forth above.     

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742